UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 19, 2012 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation) 0-13611 (Commission File No.) 38-2078923 (IRS Employer Identification No.) 1541 Reynolds Road, Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) 517-543-6400 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7.01 Regulation FD Disclosure Spartan Motors, Inc. (the "Company") announced that Joseph Nowicki, Chief Financial Officer, and Greg Salchow, Director of Investor Relations and Treasury, will participate in the Sidoti & Company, LLC Sixteenth Annual New York Institutional Investor Forum.The presentation will take place on Monday, March 19, 2012 at 11:20 a.m. Eastern time at the Grand Hyatt Hotel in New York City.A copy of the management presentation will be available on the Company's website at www.spartanmotors.com and is attached as Exhibit 99.1 to this Current Report. Item 9.01 Financial Statements and Exhibits (d)Exhibits Presentation materials dated March 19, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARTAN MOTORS, INC. Dated:March 19, 2012 By: Joseph M. Nowicki Its:
